 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT TACOMA

 8      RICHARD BREES,                                        CASE NO. 3:18-cv-05691-RJB

 9                                  Plaintiff,
                 v.
10                                                            ORDER
        HMS GLOBAL MARITIME INC, et al.,
11
                                    Defendants.
12

13          THIS MATTER comes before the Court sua sponte. The Court has reviewed the record

14   and is fully advised.

15          On October 25, 2019, the Court dismissed Plaintiff’s 42 U.S.C. § 1983 claim against

16   Defendants Pierce County, Tiffany Garcia, and MaryBeth DiCarlo (collectively “County

17   Defendants”) and ordered the parties to show cause, in writing, if any they have, why the Court

18   should not decline to exercise supplemental jurisdiction and dismiss without prejudice Plaintiff’s

19   state law claims against County Defendants. Dkt. 108. The responses were due November 1,

20   2019. Dkt. 108. County Defendants filed a response arguing that the Court lacks subject matter

21   jurisdiction over Plaintiff’s state law claims against County Defendants and that, alternatively, if

22   the Court has jurisdiction, the state law claims should be dismissed with prejudice. Dkt. 109.

23   Plaintiff did not file a response or otherwise show cause.

24


     ORDER - 1
 1          The Court should dismiss without prejudice Plaintiff’s state law claims against County

 2   Defendants. There remain no federal claims against County Defendants, so County Defendants

 3   should be dismissed. Dismissal should be without prejudice because this Court has not reached

 4   the merits of Plaintiff’s state law claims. There remain pending two motions to compel discovery

 5   against County Defendants (Dkts. 62 and 63) and part of County Defendants’ Motion to Stay and

 6   for Continuance (Dkt. 90; granted, in part, by the Court in Dkt. 97). Because the Court will

 7   dismiss County Defendants from the case, these motions (Dkts. 62; 63; and 90) should be denied

 8   without prejudice as moot.

 9          THEREFORE, IT IS HEREBY ORDERED that:

10                  Plaintiff’s state law claims against Defendants Pierce County, Tiffany Garcia, and

11                   MaryBeth DiCarlo are DISMISSED WITHOUT PREJUDICE;

12                  Plaintiff’s Motion to Compel Pierce County to Complete or Conduct Investigation

13                   of Plaintiff’s Claim (Dkt. 62), Plaintiff’s Motion to Compel Pierce County

14                   Defendants to Produce Email Requested under Public Records Act (Dkt. 63), and

15                   Defendants Pierce County, Tiffany Garcia, and MaryBeth DiCarlo’s Motion to

16                   Stay and for Continuance (Dkt. 90) are DENIED WITHOUT PREJUDICE AS

17                   MOOT.

18          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

19   to any party appearing pro se at said party’s last known address.

20          Dated this 8th day of November, 2019.

21

22
                                           A
                                           ROBERT J. BRYAN
23                                         United States District Judge

24


     ORDER - 2
